NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0606n.06

                                           No. 18-6297

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
UNITED STATES OF AMERICA,                               )                     Dec 10, 2019
                                                        )                 DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                              )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE WESTERN DISTRICT OF
CHAVON DAVIS,                                           )   KENTUCKY
                                                        )
       Defendant-Appellant.                             )
                                                        )


       BEFORE: BATCHELDER, WHITE, and MURPHY, Circuit Judges.

       PER CURIAM. Chavon Davis appeals the district court’s denial of his motion to suppress

and its denial of his requested jury instruction. As set forth below, we AFFIRM the district court’s

judgment.

       Davis purchased firearms from licensed firearms dealers, indicating on forms that he was

the actual buyer when he was acquiring the firearms for other persons. Upon the execution of

search warrants at his residence, law enforcement interviewed Davis, who made admissions about

his firearms purchases.      Davis was subsequently charged with making false statements in

connection with his firearms purchases. Davis filed a motion to suppress the statements that he

made to law enforcement, which the district court denied after an evidentiary hearing.

       A federal grand jury later returned a superseding indictment charging Davis with two

counts of knowingly making, in connection with the acquisition of a firearm from a licensed

firearms dealer, a false and fictitious written statement intended or likely to deceive such dealer
No. 18-6297, United States v. Davis


with respect to a fact material to the lawfulness of the sale of such firearm, in violation of 18 U.S.C.

§§ 922(a)(6) and 924(a)(2), and two counts of knowingly making a false statement or

representation with respect to information required to be kept in a licensed firearms dealer’s

records, in violation of 18 U.S.C. § 924(a)(1)(A). Davis proceeded to trial and was convicted on

all four counts. The district court sentenced Davis to twenty-four months of imprisonment

followed by two years of supervised release. This timely appeal followed.

       Davis first argues that the district court erred in failing to suppress statements made during

his interrogation. In reviewing the district court’s denial of Davis’s motion to suppress, we review

factual findings for clear error considering the evidence in the light most favorable to the

government; we review legal conclusions de novo. United States v. Vreeland, 684 F.3d 653, 658

(6th Cir. 2012).

       Davis contends that, by failing to inform him that he was being investigated for making

false statements to licensed firearms dealers, law enforcement failed to fully and appropriately

advise him of his rights under Miranda v. Arizona, 384 U.S. 436 (1966). Regardless of whether

Davis was “in custody” at the time of his questioning, see Oregon v. Mathiason, 429 U.S. 492,

495 (1977) (per curiam) (“Miranda warnings are required only where there has been such a

restriction on a person’s freedom as to render him ‘in custody.’”), law enforcement adequately

informed him of his rights under Miranda. Prior to questioning Davis, the officers twice advised

him of his Miranda rights—once by memory and again from a written card. Contrary to Davis’s

argument, Miranda does not require law enforcement to explain the nature of the crimes under

investigation. See Miranda, 384 U.S. at 479 (summarizing warnings).

       “Even when proper Miranda warnings are given, a suspect’s subsequent statements may

be suppressed if the suspect’s waiver of Miranda rights was not made ‘voluntarily, knowingly and


                                                 -2-
No. 18-6297, United States v. Davis


intelligently.’” United States v. Crumpton, 824 F.3d 593, 606 (6th Cir. 2016) (quoting Miranda,
384 U.S. at 444). Whether a suspect validly waived his Miranda rights involves “two distinct

dimensions”:

       First, the relinquishment of the right must have been voluntary in the sense that it
       was the product of a free and deliberate choice rather than intimidation, coercion,
       or deception. Second, the waiver must have been made with a full awareness of
       both the nature of the right being abandoned and the consequences of the decision
       to abandon it.

Moran v. Burbine, 475 U.S. 412, 421 (1986). Davis argues that, by failing to inform him of the

charges under investigation, law enforcement used “trickery or deception” to persuade him to

waive his privilege under the Fifth Amendment. But the Supreme Court “has never held that mere

silence by law enforcement officials as to the subject matter of an interrogation is ‘trickery’

sufficient to invalidate a suspect’s waiver of Miranda rights.” Colorado v. Spring, 479 U.S. 564,

576 (1987). The Supreme Court has instead held that “a suspect’s awareness of all the possible

subjects of questioning in advance of interrogation is not relevant to determining whether the

suspect voluntarily, knowingly, and intelligently waived his Fifth Amendment privilege.” Id. at

577. In any event, the agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives

testified that he discussed the search warrants with Davis and told him that the warrants were

“related to his activities in firearms.” (R. 59, PageID 265). The record does not reflect that Davis

was misled about the investigation or that his waiver of Miranda rights was otherwise invalid.

Accordingly, the district court properly denied Davis’s motion to suppress his statements to law

enforcement.

       Davis next argues that the district court erred in refusing to give his requested jury

instruction defining the word “knowingly.” We review the district court’s rejection of a proposed

jury instruction for abuse of discretion. United States v. Hart, 635 F.3d 850, 854 (6th Cir. 2011).


                                               -3-
No. 18-6297, United States v. Davis


We “examine ‘the jury charge as a whole to determine whether it fairly and adequately submits

the issues and the law to the jury.’” United States v. Harris, 881 F.3d 945, 952 (6th Cir. 2018)

(quoting United States v. Newcomb, 6 F.3d 1129, 1132 (6th Cir. 1993)). “A trial court’s refusal to

give a requested jury instruction is reversible error only if the instruction is (1) correct, (2) not

substantially covered by the actual jury charge, and (3) so important that failure to give it

substantially impairs [the] defendant’s defense.” United States v. Heath, 525 F.3d 451, 456 (6th

Cir. 2008) (quoting United States v. Sassak, 881 F.2d 276, 279 (6th Cir. 1989)).

       Davis asked the district court to give the following instruction from United States v.

Kisting, 159 F. App’x 726, 728 (7th Cir. 2005):

       When the word “knowingly” is used, it means that the defendant realized what he
       was doing and was aware of the nature of his conduct and did not act through
       ignorance, mistake, or accident. Knowledge may be proved by the defendant’s
       conduct and by all the facts and circumstances surrounding the case.

(R. 96, PageID 1018). Davis asserts that a person can be aware of his physical acts—such as

checking a box on a form—but not know that his acts violate the law. But Davis’s proposed

instruction does not support this proposition. In any event, “unless the text of the statute dictates

a different result, the term ‘knowingly’ merely requires proof of knowledge of the facts that

constitute the offense,” not knowledge of the illegality of the defendant’s conduct. Bryan v. United

States, 524 U.S. 184, 193 (1998) (footnote omitted). Because the text of the relevant statutes does

not dictate a different result, the district court appropriately instructed the jury that the government

had to prove that Davis knew that the challenged statements he made were false, rather than prove

that Davis knew his conduct was illegal. See 18 U.S.C. §§ 922(a)(6), 924(a)(1)(a).

       Instead of giving the instruction requested by Davis, the district court instructed the jury

that “[t]he term ‘knowingly’ means that the acts were done voluntarily and intentionally, not

because of mistake or accident.” (R. 96, PageID 1037). The district court also instructed the jury:

                                                 -4-
No. 18-6297, United States v. Davis


“[A] defendant’s state of mind can be proved indirectly from the surrounding circumstances. This

includes things like what the defendant said, what the defendant did, how the defendant acted, and

any other facts or circumstances in evidence that show what was in the defendant’s mind.” (Id.

PageID 1030). Because the actual jury charge substantially covered Davis’s requested instruction,

the district court did not reversibly err.

        For these reasons, we AFFIRM the district court’s judgment.




                                              -5-